DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 line 3 reads: “said should”. This should be corrected to read - - said shoulder - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130121756 A1 (Luiz) in view of US 5772337 A (Maughan ’337), and further in view of US 6019541 A (Maughan ‘541).
Regarding claim 14, Luiz discloses a socket assembly, comprising: 
a housing (ref. 29) with an inner bore (ref. 6) that extends along an axis from a wall (ref. 4) at a generally closed first end to an open second end (ref. 7); 
a ball stud (ref. 10) having a ball portion (ref. 11) which is received in said inner bore of said housing and having a shank portion (ref. 14) which projects out of said inner bore through said open second end (see Fig. 5); 
a backing bearing (ref. 13) disposed in said inner bore and presenting a curved first bearing surface in surface-to-surface contact with an outer surface of said ball portion of said ball stud (See annotated Figure 5 below); 
a first spring (ref. 28) disposed in said inner bore and biasing said first bearing surface of said backing bearing against said ball portion of said ball stud (it can be seen that ref. 28 will create a force against the housing (ref. 29) and the backing bearing (ref. 13) and therefore biasing said first bearing surface); 
an exit bearing (ref. 12) disposed in said inner bore of said housing and presenting a second bearing surface with a semi-spherical portion in surface-to-surface contact with an opposite hemisphere of said ball portion of said ball stud from said first bearing surface of said backing bearing (see annotated Figure 5); 
a second spring (ref. 22) biasing said exit bearing into a predetermined location established by said housing; 

but does not expressly disclose 
wherein said exit bearing has an outer surface that is frustum of a cone shaped with a first diameter nearest said open second end of said housing and a second diameter nearest said first closed end of said housing and wherein said first diameter is greater than said second diameter and3U.S.S.N. 16/530,143Amendment and Response to Non-Final Office Action Atty. Docket No. CH-50665/87345-9385wherein said outer surface is seated against a tapered inner surface of said housing when said exit bearing is in said predetermined location; and 
a second bearing surface with a cylindrical portion in surface-to-surface contact with an equator of said ball portion of said ball stud.
However, Maughan ‘337 teaches wherein said exit bearing (ref. 24) has an outer surface (ref. 38) that is frustum of a cone shaped with a first diameter (first diameter located where ref. 64 is located in Fig. 2) nearest said open second end of said housing (ref. 30) and a second diameter (second diameter located where ref. 42 is located in Fig. 2) nearest said first closed end of said housing and wherein said first diameter is greater than said second diameter (second bearing outer surface can be seen to taper in Fig. 2) and3U.S.S.N. 16/530,143Amendment and Response to Non-Final Office Action Atty. Docket No. CH-50665/87345-9385wherein said outer surface is seated against a tapered inner surface (ref. 32) of said housing when said exit bearing is in said predetermined location (see Fig. 1); and a lubrication well (ref. 104) is taught between the exit bearing and backing bearing, similar to the gap (ref. g) in Luiz.

Further, the combination of Luiz and Maughan ‘337 does not expressly teach a second bearing surface with a cylindrical portion in surface-to-surface contact with an equator of said ball portion of said ball stud.
However, Maughan ‘541 teaches a second bearing surface (ref. 28) with a cylindrical portion in surface-to-surface contact (see the Fig. 4 embodiment where the second bearing surface is in surface to surface contact with the ball portion of the ball stud) with an equator of said ball portion of said ball stud (see Maughan ‘541 Column 3 lines 40-47, Maughan ‘541 teaches either the exit or backing bearing can be in surface to surface contact with the equator of said ball portion of said ball stud, see Fig. 3-Fig. 4). Maughan ‘541 also teaches a lubrication groove that ensures an adequate amount of lubricant is present in the ball joint to improve joint life (see Column 3 lines 58-62), similar to both Luiz and Maughan ‘337.


    PNG
    media_image1.png
    894
    890
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.

    PNG
    media_image2.png
    421
    624
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Regarding claim 15, Luiz discloses said exit bearing (ref. 12) is in an interference fit connection with said housing (housing is ref. 29, see Fig. 5 for interference fit).
Regarding claim 16, Luiz discloses the socket assembly as set forth in claim 15, but does not expressly disclose said exit bearing as claimed wherein said outer surface of said exit bearing presents a plurality of axially extending ridges that are spaced circumferentially from one another.
However, Maughan ’337 teaches said exit bearing as claimed wherein said outer surface (ref. 38) of said exit bearing presents a plurality of axially extending ridges (the ridges are located between slots ref. 64, seen in Fig. 1-Fig. 4) that are spaced circumferentially from one another (see Fig. 3).

Regarding claim 17, Luiz discloses a dust boot (ref. 19) sealed with said housing and sealed with said ball stud (see Fig. 5) for retaining a lubricant within said inner bore of said housing and for keeping contaminants out of said inner bore of said housing (see paragraph [0024] lines 1-3).
Regarding claim 19, Luiz discloses said first spring (ref. 28) is a Belleville washer.
NOTE: ref. 22 and ref. 28 are the same type of spring with varying size, therefore the first spring (ref. 28) is called a disc spring in paragraph [0025] lines 1-2. One of ordinary skill in the art could understand that a Belleville disc spring is the same as a Belleville washer. 
Regarding claim 20, Luiz discloses said wall (ref. 4) at said closed first end of said housing (ref. 1) presents a lubricant opening (ref. 9) for receiving a lubricant into said inner bore of said housing (see specification page 6 lines 2-5).
Regarding claim 21, Luiz discloses said first bearing surface of said backing bearing (ref. 13) presents at least one lubricant channel (ref. 17) for conveying the lubricant from said lubricant opening in said housing into a gap between said backing and exit bearings (seen in annotated Figure 5 below).

    PNG
    media_image3.png
    628
    635
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 5.
Regarding claim 22, Luiz discloses said second bearing surface (seen in annotated Figure 5 above) of said exit bearing (ref. 12) presents at least one lubricant channel (ref. 17).
Regarding claim 23, Luiz discloses said second spring (ref. 22) is a Belleville washer.
NOTE: The second spring is called a disc spring in paragraph [0025] lines 1-2. One of ordinary skill in the art could understand that a Belleville disc spring is the same as a Belleville washer. 
Regarding claim 24, Luiz discloses said housing (ref. 29) presents a shoulder (see annotated Figure 5 below) which faces towards said open second end of said housing (ref. 7) and wherein said exit bearing (ref. 12) abuts said shoulder (see Fig. 5) when in said 

    PNG
    media_image4.png
    569
    520
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 5.
Regarding claim 25, Luiz discloses a cover plate (ref. 18) disposed in said inner bore (ref. 6) of said housing (ref. 1) adjacent said open second end (ref. 7).
Regarding claim 26, Luiz discloses said housing (ref. 1) at said second open end (ref. 7) is bent inwardly to trap said cover plate in said inner bore of said housing (see Fig. 5).
Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, US 5066160 A (Wood) discloses said second spring (ref. 300 in Fig. 5) is at least partially embedded in an elastic body of said dust boot (ref. 270 in Fig. 5). However, Wood does not disclose that the second spring would create a biasing force against the second bearing (ref. 254 in Figure 5) if it were to move towards the second opening (in the upwards direction, toward ball stud ref. 236). By expressly teaching the avoidance of a biasing force against the second bearing caused by a spring, claim 18 is allowable.
Similarly, US 3389927 A (Herbenar) discloses said second spring (ref. 72) and an elastic body of said boot (ref. 70), but does not expressly disclose as claimed that said second spring is at least partially embedded in an elastic body of said dust boot, instead Herbenar discloses the ring (ref. 72) is bonded to the boot (see Column 5 lines 60-65). By expressly teaching the avoidance of the second spring being embedded in the boot, claim 18 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-17, and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678